             Case 1:19-cv-11838-ALC Document 52 Filed 08/10/21 Page 1 of 1




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK                                                    Aug. 10, 2021

     Cindy Plasencia,


                                     Plaintiff,
                                                               19-CV-11838 (ALC)
                     -against-
                                                               ORDER
     City of New York Department of
     Education,

                                     Defendant.

ANDREW L. CARTER, JR., United States District Judge:

        Defendant filed its motion to dismiss, including accompanying papers, on January 12, 2021.
ECF Nos. 26-29. Plaintiff's opposition was originally due February 12, 2021, ECF No. 24, and, due to
the Court granting Plaintiff's several requests for extension to oppose Defendant's motion as she
searches for a lawyer, her deadline to oppose was extended through July 30, 2021. ECF No. 47. This
Court's June 25, 2021 Order also directed Plaintiff to file a status report on July 9, 2021. Id. Though
Plaintiff did not file that status report, the Court will construe Plaintiff's letter application for an
extension through August 30, 2021 as a response to the June 25, 2021 Order. ECF No. 51. It appears
that Plaintiff has not yet found a lawyer. Id.
        Because Plaintiff is still in the process of hiring an attorney and in an effort to promote
efficiency, the Court hereby DENIES without prejudice the pending motion to dismiss, ECF No. 26, as
Plaintiff still intends to hire counsel. Once she hires counsel, the Court will set a new briefing schedule
for the motion to dismiss. The application for an extension to oppose Defendant's motion, ECF No. 51,
is therefore DENIED as moot. PLAINTIFF IS ORDERED TO SUBMIT A LETTER TO THE
COURT NO LATER THAN AUGUST 30, 2021 INFORMING THE COURT (1) WHETHER
SHE HAS HIRED A LAWYER, AND IF NOT (2) HOW MUCH MORE TIME SHE NEEDS TO
HIRE A LAWYER. ANY FAILURE BY PLAINTIFF TO FILE THIS LETTER MAY RESULT
IN DEFENDANT'S MOTION TO DISMISS BEING TREATED AS UNOPPOSED. The Clerk of
Court is directed to terminate the motion at ECF No. 26. Defendant is ORDERED to serve this Order
on Plaintiff and file proof of service no later than August 12, 2021.
SO ORDERED.

Dated: August 10, 2021
                                                                   ANDREW L. CARTER, JR.
New York, New York                                                 United States District Judge
